            Case 4:20-cv-10916-TSH Document 25 Filed 05/21/20 Page 1 of 2



                         UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


ADAMS SQUARE BAPTIST CHURCH
and PASTOR KRISTOPHER CASEY,

       Plaintiffs                                CIVIL ACTION NO. 4:20-cv-10916

       v.

GOVERNOR CHARLES D. BAKER, in his
official capacity; EDWARD M.
AUGUSTUS, JR., in his official capacity; and
STEVEN M. SARGENT, in his official
capacity,

       Defendants



                     NOTICE OF WITHDRAWAL
OF PLAINTIFFS’ EMERGENCY MOTION FOR TEMPORARY RESTRAING ORDER



       The Plaintiffs previously filed Plaintiffs’ Emergency Motion for Temporary Restraining

Order (Document No. 2) and Memorandum in Support of Plaintiffs’ Emergency Motion for

Temporary Restraining Order (Document No. 3) on May 13, 2020 (the “Motion”).

       Plaintiffs now file this notice to inform the Court and the parties that they are

withdrawing the Motion.



Dated: May 21, 2020                               Respectfully submitted,

                                                  ADAMS SQUARE BAPTIST CHURCH
                                                  and PASTOR KRISTOPHER CASEY
Case 4:20-cv-10916-TSH Document 25 Filed 05/21/20 Page 2 of 2




                                  By their attorneys,

                                  s/ Carl F. Schmitt
                                  Carl F. Schmitt (BBO # 564988)
                                  SCHMITT & D ILLON
                                  233 Main Street
                                  Lancaster, MA 01523
                                  Telephone: 978 -368-7500
                                  Email: cschmitt@sdslawyers.com

                                  and

                                  David C. Gibbs, Jr.
                                  Seth J. Kraus
                                  Jonathan D. Gibbs
                                  GIBBS & ASSOCIATES L AW F IRM, LLC
                                  6398 Thornberry Ct.
                                  Mason, Ohio 45040
                                  Telephone: (513) 234-5545
                                  Email: dgibbs@gibbs-lawfirm.com
                                          skraus@gibbs-lawfirm.com
                                          jgibbs@gibbs-lawfirm.com




                              2
